DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-7, 9-10, 13, 15-16, 24, and 28-31 are pending for examination in response to the Amendment of 03/28/2022.
Claim Rejections - 35 USC § 112
The rejection of claims 1, 4-7, 9, 14, and 30-31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the prior Office Action is withdrawn in response to Applicant’s amendment to the claims.  However, a new ground of rejection in response to Applicant’s amendment is set forth below.
Claims 10, 13, 15-16, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “increasing” in claims 10 and 29 is a relative term which renders the claim indefinite. The term “increasing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 10 and 29 recite: “[w]herein the disease is infection, tissue repair, wound healing, treatable by increasing induction of type 2 immune responses, treatable by metabolic regulation, treatable by increasing eosinophils, or treatable by increasing mast cells.”
Applicants have not defined the degree of increasing “induction of type 2 immune responses,” is necessary for treating a disease.  Additionally, Applicants have not defined what degree of increasing eosinophils or mast cells is necessary to treat a disease.
Additionally, the phrase “treatable by metabolic regulation,” is not defined by Applicants such that a person of ordinary skill in the art would know how to “regulate” a metabolic process in an effort to treat a disease.  It is noted that the term “regulate,” encompasses both increasing and decreasing metabolic processes.
Claims 13 and 15-16 are rejected as being dependent upon rejected claim 10.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-7, 9-11, 13-16, 24-26, and 28-31 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, for the reasons of record (Written Description).
Applicant’s arguments filed 03/28/2022 have been fully considered, but are not persuasive.  Applicants have argued that because antibodies targeting NMUR1 are known in the art, and have amended the claims to recite “wherein the NMU or analog thereof is NMU8 (SEQ ID NO: 4), NMU precursor protein (SEQ ID NO: 1), NMU23 (SEQ ID NO: 3), or NMU25 (SEQ ID NO: 2),” the amended claims satisfy the written description requirement.
Contrary to Applicant’s assertions, Applicants have not provided description of any particular antibody or antigen binding fragment thereof, which binds NMUR1, activates the expression of the receptor as an agonist, and results in an increase in activity or proliferation of ILC2 cells.  Neither specification as filed, nor the prior art provides any description of anti-NMUR1 antibodies or antigen-binding fragment thereof, which function to activate the expression of NMUR1. 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  Some of the factual considerations that are weighed when determining a written description include the level of skill and knowledge in the art, the disclosure of complete or partial structures, the disclosure of physical and or chemical properties, adequate disclosure of the functional characteristics, the correlation between structure and function, and disclosure of methods of making.
Although making a monoclonal antibody is known in the art, Chamov and Ashkanazmi state on page 52, 1st paragraph (TIBTECH 14: 52-60, 1996) teach that making human monoclonal antibodies (mAbs) which are suitable for therapeutics are difficult for two reasons. First, humans are generally tolerant to their own antigens. Second, ethical considerations place restrictions on the active immunization of humans for the purpose of generating mAbs. They suggest that alternative technologies have been used to generate mAbs for therapeutic purposes, such technologies are (i) to produce chimeric or humanized antibodies, (ii) to select antibodies from phage display library, (iii) to generate human antibodies in animals such as mice by replacing the genetic loci for endogenous antibodies with gene elements for human antibodies, and (iv) to generate an antibody like molecule by combining framework sequences from a human mAb with sequences from a human protein that carries a target recognition function. Rudikoff et al. (Proc. Natl. Acad. Sci. 79: 1979-1983, 1982) teach that a large number of structural diversities can be generated from the germ line repertoire because more than 200 light (L) and heavy (H) chain gene exist in the germ line. They disclose that a single amino acid mutation in antigen can result in different antibody generation with different specificities and one CDR would not be enough for the antigen recognition. An antibody would need 6 CDRs to recognize the antigen with high specificity.  Similarly, screening an agent from a chemical library, a peptide library or nucleic acid sequences are known in the art but each of them would require a screening and validation process. The specification fails to disclose any such agent except two monoclonal antibodies as set forth above. The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed.
 The skilled artisan cannot envision the detailed genus of any “antibody or antigen binding fragment thereof,” that specifically binds and activates NMUR1, and results in an increase in activity or proliferation of ILC2 cells. Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of making a mutation. The compound itself is required. See Fiers v.Revel, 25USPQ2d 1601 at 1606 (CAFC 1993) and Amgen v.Baird, 30 Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 148 at 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class.
A person of skill in the art would recognize that the applicant was not in possession of the full scope of the claimed invention, because of the need for further experimentation to identify additional members of the claimed genus of compounds, applicants have not provided an actual reduction to practice of the full scope of the claimed invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-7, 9-10, 13, and 15-16 stand rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marsh et al. (WO2010053830A1(#1)).
Applicant's arguments filed 03/28/2022 have been fully considered but they are not persuasive. Applicants traversed the instant rejection on the grounds that the “because Marsh1 does not disclose the effect of agonists of NMUR1 on ILC2s, it does not disclose contacting ILC2s with an amount of an agonist of NMUR1 effective to increase the activity or proliferation of ILC2s relative ILC2s that are not contacted with the agonist of NMUR1.”  Contrary to Applicant’s assertions, the scope of the instant claims encompasses wherein “contacting ILC2s with an agonist of NMUR1” encompass administering the NMUR1 agonist to a subject, as set forth in claim 7 of the instant invention.  Since the scope of the instant claims do not comprise a specific mode of delivery, wherein the ILC2s cells are specifically targeted, the mode of delivering an agonist of NMUR1 set forth in Marsh1 reads on the same mode of administering set forth in the instant claims.
As stated previously, Marsh et al. (#1) does not specifically teach that the administration of an agonist of NMUR1 would result in an increase in the activity or proliferation of Group 2 innate lymphoid cells.  However, absent evidence to the contrary, since the agonists of NMUR1 are delivered to a subject in vivo, the agonist of NMUR1 of Marsh et al. would inherently result in an increase in the activity or proliferation of ILC2 cells.  
According to MPEP 2112.I.:
“The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. ‘The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.’ In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995).”
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”
Moreover, with respect to the specific agonist recited in the claims, Marsh et al. (#1) teach ligands of NMUR1, including full length NMU, NMU25, NMU23, and NMU8, see page 1, 2nd ¶.
Regarding claims 6-7, Marsh et al. teach that the agonist of NMUR1 is administered to a subject in vivo, see the method of determining the efficacy of an agonist of NMUR1 on page 26, and the method of lowering or reducing glucagon levels in an individual on page 28, which comprises administering a composition comprising a NMUR agonist to an individual.  
Regarding claims 9, Marsh et al. also discloses the following method on page 29:

    PNG
    media_image1.png
    105
    626
    media_image1.png
    Greyscale

This method is drawn to wherein “the subject is not otherwise in need of treatment with the agonist of NMUR1,” this method is one drawn to benefit the overall health of an individual.
Regarding claims 10-11, 13, and 15-16, Marsh et al. further teaches that administration of agonist of NMUR1 is known to be useful for the treatment of metabolic disorders such as obesity. (See page 2, 3rd ¶).  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-7, 10, 13, and 16 stand rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marsh et al. (Marsh2; US20110301079A1), for the reasons of record, and those set forth below.
Applicant's arguments filed 03/28/2022 have been fully considered but they are not persuasive. Applicants traversed the instant rejection on the grounds that “[M]arsh2 does not disclose an antibody that specifically binds and activates NMUR1 or an antigen-binding fragment thereof or NMU precursor protein (SEQ ID NO: 1). Although Marsh2 discloses the existence of NMU8 and NMU23, it does not disclose contacting ILC2s or administering to a subject NMU8 (SEQ ID NO: 4) or NMU23 (SEQ ID NO: 3). The amended claims are therefore not anticipated by Marsh2.”
Contrary to applicant’s assertions, Marshal2 also summarizes what is known in the prior art regarding the administration of NMUR1 agonist.  According to Marshal2 “[0004] Neuromedin U (NMU) was originally isolated from porcine spinal cord based upon its ability to contract rat uterine smooth muscle and has since been implicated in a variety of other physiological processes, including stress, nociception, inflammation, cardiovascular function and energy homeostasis. Characterization of NMU has identified three peptides with similar bioactivity, full length NMU, (a 25-mer (NMU-25)) in humans, pigs, and dogs, a 23-mer (NMU-23) in rats and mice, and an 8-mer (NMU-8). NMU-8 is derived from cleavage of full-length NMU and shares an identical C-terminus with the full-length precursor. NMU-8 is highly conserved among vertebrates, containing seven C-terminal residues that are identical across all species that have been examined; these residues are critical for bioactivity...[0005] NMU's role in the regulation of energy homeostasis is supported by both pharmacologic and genetic data. Properties of NMU include inhibition of food intake and increase in energy expenditure seen when the substance is administered centrally...[0007]... Chronic administration of NMU either centrally or peripherally reduces food intake, body weight and adiposity in mice, again in a dose-dependent fashion. In Nmur2.sup.-/- transgenic mice, body weight, body composition, body temperature and food intake are largely unaffected by chronic central administration of rat NMU-23. In Nmur1.sup.-/- transgenic mice, body weight, body composition and food intake are largely unaffected by chronic peripheral administration of rat NMU-23. ”
Thus, contrary to Applicant’s assertions, Marshal2, summarizing what was known in the prior art, teaches that full length NMU (NMU25), is useful “for reducing food intake, body weight and adiposity in mice, in a dose dependent fashion.” 
The rejection of claim(s) 24, 28-31 under 35 U.S.C. 102(a)(2) as being anticipated by Serody et al. (WO2016/090250A1), is withdrawn in response to Applicant’s amendment to the claims.
The rejection of claim(s) 24, and 28-31 under 35 U.S.C. 102(a)(1) as being anticipated by Brestoff et al. (2014), is withdrawn in response to Applicant’s amendment to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24 and 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brestoff et al. in view of Marsh et al. (#2; US20110301079A1).  
It is noted that the original rejection made a reference to Serody et al., however the correct references should have included Brestoff et al. and Marsh2.
Applicant's arguments filed 03/28/2022 have been fully considered but they are not persuasive.  Applicants traversed the instant rejection on the grounds that the cited references do not teach the NMUR1 agonist cited in the instant claims. Additionally, Applicants argued that Brestoff et al. generally teaches stimulating ILC2 cells in the treatment of diseases such as graft versus host disease.  Contrary to Applicant’s assertions, as stated above, Marshal2, summarizing what was known in the prior art, teaches that full length NMU (NMU25), is useful “for reducing food intake, body weight and adiposity in mice, in a dose dependent fashion.” Moreover, contrary to Applicant’s assertions, Brestoff et al. teaches “[T]hese beneficial metabolic effects are consistent with studies showing a protective role for IL-33 in obesity and may be related to obesity-associated pathologies such as atherosclerosis that are limited by IL-33.” (See page 3, 2nd ¶).  Brestoff et al. teach that IL33 activates ILC2 cells.  Therefore, the teachings of Brestoff et al. suggest a role of ILC2 cells in obesity, and obesity related pathologies. 
As previously stated, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the instant application, to combine two known compounds both disclosed in the art to treat obesity into a single composition to be used for the same purpose. See MPEP 2144.06.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)
Modified rejection set forth below:
Regarding claims 24, and 28-29, Brestoff et al. teach the administration of ILC2 cells for treating obesity.
Brestoff et al. discloses the following: “[W]e found that ILC2s produce methionine-enkephalin peptides that can act directly on adipocytes to upregulate Ucp1 expression in vitro and that promote beiging in vivo. Collectively, these studies indicate that in addition to responding to infection or tissue damage, ILC2s can regulate adipose function and metabolic homeostasis in part via production of enkephalin peptides that elicit beiging.” (See Abstract, page 2).
Brestoff et al. also observed the following: “[w]ildtype mice treated with recombinant murine (rm)IL-33 exhibited increased accumulation ILC2s in E-WAT and iWAT (Fig. 2g–i). Although body weight did not differ between groups (Fig. 2j), mice treated with rmIL-33 had decreased adiposity and increased lean mass compared to controls (Fig. 2k). Remarkably, HFD-fed mice treated with rmIL-33 displayed increased E-WAT ILC2 numbers in association with decreased body weight and fat mass and improved glucose homeostasis compared to HFD-fed mice treated with PBS (Supplemental Fig. S3a–f). These beneficial metabolic effects are consistent with studies showing a protective role for IL-33 in obesity and may be related to obesity-associated pathologies such as atherosclerosis that are limited by IL-33.” (See page 3, 2nd ¶).
However, Brestoff et al. does not teach a method for treating obesity comprising the administration of ILC2 cells and an agonist of NMUR1.  
Marsh et al. (#2) describe the following therapeutic method: [0010] Therapeutic applications of the neuromedin U receptor agonists include administering the neuromedin U receptor agonists to an individual to treat a metabolic disorder afflicting the individual. Such disorders include, but are not limited to, obesity, metabolic syndrome or syndrome X, and type II diabetes.
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the instant application, to combine two compounds both disclosed in the art to treat obesity into a single composition to be used for the same purpose. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 










Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757. The examiner can normally be reached M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699